DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 13-20 in the reply filed on March 16, 2022 is acknowledged.
Claim 9 -12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.
Claim Objections
Claims 1, 2, 14, 16, 19, and 20 are objected to because of the following informalities:  
The phrase “low pass filter” which corresponds to item 1022 of Figure 12C is considered to be inaccurate since the item 1022 as seen in Figure 12C is an RC circuit configured as a high pass filter outputting a high frequency signal at output VS.  Therefore, the phrase “low pass” should be removed to better reflect the invention of Figure 12C in the following claim locations:
Claim 1: lines 10, 11, and 12
Claim 2: line 3
Claim 14: line 2
Claim 16: line 10
Claim 19: lines 7 and 8.
Claim 20: line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worley et al (2010/0321841).
In re Claims 1, 16, and 19, Worley teaches integrated circuit (paragraph 18) with actively-controlled overstress protection, the integrated circuit as seen in Figure 2C comprising: a clamp (212c) electrically connected between a first node (201c) and a second node (202c), wherein the clamp includes a control input (224c) that controls activation of the clamp; a detection circuit (214c) configured to activate a detection signal in response to detecting a transient overstress event between the first node and the second node (paragraph 37); an active feedback circuit (209c and 210c) configured to turn on the clamp by providing feedback from the first node to the control input of the clamp in response to activation of the detection signal (the inverter 210c provides the voltage from 201c to the gate of 212c to activate 212c when the ESD event is detected (paragraphs 34 and 37)); a filter (213c) configured to detect a passage of the transient overstress event based on filtering a voltage difference between the first node and the second node (paragraph 36), wherein the filter is further configured to activate a shutdown signal in response to detecting the passage of the transient overstress event (paragraph 36); and a shutdown circuit (205c) configured to turn off the clamp via the control input in response to activation of the shutdown signal (paragraph 36).
In re Claims 2, 3, 17, and 20, Worley teaches that a first resistor 215c of the first RC circuit is connected between the first node 201c and the first output 222c, and a first capacitor 208c of the first RC circuit is connected between the second node 202c and the first output 222c, and wherein a second capacitor 204c of the second RC circuit is connected between the first node 201c and the second output 220c, and a second resistor 203c of the second RC circuit is connected between the second node 202c and the second output 220c.
In re Claim 13, Worley teaches that the active feedback circuit (210c and 209c) provides feedback to the control input of the clamp through the shutdown circuit 205c (when the transistor 205c is biased on it provides a high voltage to 209c and 210c which provide a low voltage feedback to the gate of 212c).
In re Claim 14, Worley teaches that an output of the active feedback circuit (physically via 210c), an output of the low pass filter (physically via 206c, 207a, and 205c), and an input of the shutdown circuit (physically via body of 205c) are connected to one another at a common node (222c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al (2010/0321841) in view of Deutschmann et al (7,738,222).
In re Claims 4 and 18, Worley teaches that the active feedback circuit includes an inverter 210c which provides the current from supply node 201c to the gate of 212c (paragraph 34), but does not specifically teach a FET as claimed.
Deutschmann teaches in Figure 2B inverters I11, I21, and I31 that are implemented as CMOS inverters with a PMOS and NMOS transistors connected between supply rails PV and PB to provide a concrete circuit structure for the inverters (col 6 lines 22-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the inverter 210c of Worley as a CMOS inverter with a PMOS and NMOS as taught by Deutschmann, since Deutschmann teaches a concrete circuit structure for implementing an inverter.
Upon modification, the PMOS of inverter 210c is considered to correspond to the claimed FET.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al (2010/0321841) in view of Miyamoto (2014/0285932).
In re Claim 15, Worley teaches that the clamp includes an NMOS transistor 212c as seen in Figure 2C, but does not teach utilizing a DMOS transistor.
Miyamoto teaches that an NMOS transistor 13 serving as a clamp in an ESD protection circuit can alternatively be implemented as a DMOS transistor (paragraph 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the NMOS transistor 212c of Worley as a DMOS transistor since Miyamoto teaches that the two can be used interchangeably to predictably serve as clamp transistors in an ESD protection circuit.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 5, Worley fails to teach that the shutdown circuit 205c includes a bipolar transistor having a base and a collector controlled by the shutdown signal, and an emitter connected to the control input of the clamp.
Claims 6-8 are allowable due to their dependence on claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Drapkin et al (2010/0149701), Kato et al (2015/0229125), and Watanabe (2014/0168831) each teach examples of dual RC trigger circuits in ESD protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836